In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

* * * * * * * * * * * * * * * * * * * * **
VALENTE C SANCHEZ,                       *           No. 11-649V
                                         *           Special Master Christian J. Moran
                    Petitioner,          *
                                         *           Filed: August 18, 2014
v.                                       *
                                         *           Stipulation; influenza ("flu") vaccine;
SECRETARY OF HEALTH                      *           Guillain-Barré Syndrome (“GBS”).
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * * **

Diana S. Sedar, Maglio, Christopher & Toale, PA, for Petitioner;
Darryl R. Wishard, U.S. Department of Justice, Washington, D.C., for Respondent.

                              UNPUBLISHED DECISION1

       On August 11, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Valente Sanchez on October 6, 2011. In his
petition, petitioner alleged that the influenza (“flu”) vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on March 15, 2010, caused him to suffer Guillain-Barré Syndrome
(“GBS”). Petitioner further represents that there has been no prior award or
settlement of a civil action for damages on her behalf as a result of his condition.

       Respondent denies that the flu vaccine caused petitioner's alleged GBS, any
other injury, or his current disabilities.



       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages on the terms set forth therein.

       Damages awarded in that stipulation include:

           A lump sum of $150,000.00 in the form of a check payable to
           petitioner. This amount represents compensation for all damages
           that would be available under 42 U.S.C. § 300aa-15(a);

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 11-649V according to this decision
and the attached stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
          Case 1:11-vv-00649-UNJ Document 67 Filed 08/11/14 Page 1 of 5




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

                                                  )
VALENTE C. SANCHEZ,                               )
                                                  )
                       Petitioner,                )       No. l l-649V    ECF
                                                  )
                  v.                              )       Special Master Moran
                                                  )
SECRETARY OF HEALTH                               )
AND HUMAN SERVICES,                               )
                                                  )
                   Respondent.                    )
-------------)

                                             STIPULATION

          The parties hereby stipulate to the following matters:

          1.   Petitioner, Valente C. Sanchez, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program").      The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3(a).

       2.      Petitioner received the flu vaccine on March 15, 2010.

       3.      The flu vaccine was administered outside of the United States.      However, for

purposes of this settlement, respondent does not dispute that the requirements of 42 U.S.C.

Section 300aa-ll(c)(l )(B)(i)(III) have been met.

       4.      Petitioner alleges that, as a result of receiving the flu vaccine, he suffered from

Ouillain-Barre syndrome ("OBS"), and that he ex_oerienced OBS symptoms for more than six

months.

                                                      I
        Case 1:11-vv-00649-UNJ Document 67 Filed 08/11/14 Page 2 of 5




        5.    Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of these injuries.

        6.    Respondent denies that the flu vaccine either caused or significantly aggravated

petitioner's GBS or any other injury, and denies that he experienced symptoms of GBS or any

other injury for more than six months.

        7.    Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.    As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

                 A lump sum of $150,000.00, in the fonn of a check payable to petitioner. This
                 amount represents compensation for all damages that would be available under 42
                 U.S.C. § 300aa-15(a).

       9.     As soon as practicable after the enhy of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incuned in proceeding

npon this petition.

        10.    Petitioner and his attorney represen' that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be


                                                   2
        Case 1:11-vv-00649-UNJ Document 67 Filed 08/11/14 Page 3 of 5




expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Secmity Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11.   Payments made pursuant to paragraph 8 of this Stipulation, and any amounts

awarded pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C.

§ 300aa- l 5 (i), subject to the availability of sufficient statutory funds.

        12.   The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, the money provided pursuant to this Stipulation will be

used solely for the benefit of petitioner, as contemplated by a strict constmction of42 U.S.C.

§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.   fu return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity and on behalf of his heirs, executors, administrators, successors or assigns,

docs forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the flu vaccine administered on March 15, 2010, as alleged by

petitioner in a petition for vaccine compensation filed on or about October 6, 2011, in the United

States Comt of Federal Claims as petition No. l l-649V.

       14.    If petitioner should die prior to entt·y of judgment, this agreement shall be voidable

                                                    3
        Case 1:11-vv-00649-UNJ Document 67 Filed 08/11/14 Page 4 of 5




upon proper notice to the Court on behalf of either or both of the parties.

        15.   If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or ifthe Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.   This Stipulation expresses a full and complete negotiated settlement ofliability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to.   The parties fu1ther agree and understand that the award described in this

stipulation may reflect a compromise of the patties' respective positions as to liability and/or

amount of damages, and f1.11ther, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the fln vaccine either caused or significantly

aggravated petitioner's GBS or any other injury.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION




                                                  4
  Case 1:11-vv-00649-UNJ Document 67 Filed 08/11/14 Page 5 of 5




Respectfully submitted,




ATTORNEY OF RECO RD FOR                                AUTHORIZED REPRESENTATIVE
PETI TION ER:                                          OF THE ATTO RNEY GENERAL:



                                                       /}/~~1114J
                                                       VINCENT J. MATANOSKI
                                                       Deputy Director
                                                       Torts Branch
                                                       Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, DC 20044-0146

AUTHORIZED REPR ESEN TATI VE                           ATTORNEY OF RECORD FOR
OF THE SECR ET A OF HEAL TH                            RESPONDENT:
AND HUMAN  SE I S:


                                 M~
-!